Citation Nr: 1641022	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-00 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to radiation treatment at a VA medical center, including prostate cancer, sterility, loss of teeth with numbness, glaucoma, a sleep disorder, a nerve disorder, headaches, and fatigue and a lack of energy.

2.  Entitlement to an effective date prior to March 27, 2012, for the award of a 100 percent disability rating for a service-connected mood disorder and posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for loss of teeth with numbness.

4.  Entitlement to service connection for glaucoma.

5.  Entitlement to service connection for bacteria in eyes with eye twitching.

6.  Entitlement to service connection for COPD (previously a "breathing disorder").

7.  Entitlement to service connection for a sinus disorder.

8.  Entitlement to service connection for a nervous disorder.

9.  Entitlement to service connection for a sleep disorder.

10.  Entitlement to service connection for fatigue and a lack of energy.

11.  Entitlement to service connection for prostate cancer.

12.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for headaches, to include as secondary to a bilateral eye condition.

13.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tingling over the entire body.

14.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a leg condition (claimed as numbness of the legs).

15.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for numbness of the arms.

16.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for cramping of the hands (claimed as "locking up").

17.  Entitlement to service connection for cramping of the legs and toes.

18.  Entitlement to an evaluation in excess of 10 percent for eczematous dermatitis.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of whether new and material evidence has been received sufficient to reopen claims of entitlement to service connection for headaches and a neurological disorder; and entitlement to an evaluation in excess of 10 percent for eczematous dermatitis; are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not shown to have been treated with radiation at a VA facility.

2.  For the period prior to March 27, 2012, the Veteran's mood disorder and PTSD symptoms included difficulty sleeping; it was not shown to have approximated a level of severity contemplated by occupational and social impairment with reduced reliability and productivity.

3.  February 2006 rating decisions (two) denied the Veteran's application to reopen a claim for service connection for loss of teeth with dental numbness; the Veteran did not file a notice of disagreement or submit new and material evidence within one year of the denials.

4.  Evidence received since the February 2006 rating decisions is cumulative and redundant.

CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.CA. § 1151 for additional disability due to radiation treatment at a VA medical center, including prostate cancer, sterility, loss of teeth with numbness, glaucoma, a sleep disorder, a nerve disorder, PTSD, headaches, and fatigue and a lack of energy, are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015).

2.  For the period prior to March 27, 2012, the criteria for an evaluation in excess of 30 percent for a mood disorder and PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The February 2006 rating decisions are final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2006).

4.  New and material evidence has not been received sufficient to reopen the claim for service connection for loss of teeth with dental numbness.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claims involving entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to radiation treatment at a VA facility; for an earlier effective date for a 100 percent rating for a mood disorder and PTSD; and with regard to the application to reopen a claim of entitlement to service connection for loss of teeth with dental numbness, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).

With regard to the claim for an earlier effective date for a 100 percent rating for a mood disorder and PTSD, this appeal relates to the Veteran's disagreement with the initial rating assigned by the December 2012 rating decision that awarded service connection for a mood disorder/PTSD.  Therefore, as the underlying claim has been granted and there is disagreement as to a "downstream" matter involving the effective date of the 100 percent rating, the claim has been substantiated, and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).

With regard to the claim for entitlement to VA compensation under 38 U.S.C.A. § 1151, and the application to reopen the claim for service connection for loss of teeth with dental numbness, the Board finds that VCAA letters dated September 2009, November 2009, and August 2010 notice letters fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  See also VCAA (general) letters, July 2015 and November 2015.  The letters informed the Veteran of what information or evidence was needed to support his claims, and which evidence VA would obtain.  They also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).

Regarding the application to reopen the claim of entitlement to service connection for dental numbness, the Board further finds that the September 2009 notice letter fully complied with Kent v. Nicholson, 20 Vet. App. 1 (2006), as the notice letter informed the Veteran that his claim had been previously denied, that new and material evidence was needed to substantiate his application to reopen, and the letter described what would constitute new and material evidence.  The letter also specifically explained the basis of the prior denial on the merits, and directed the Veteran to submit any new and material evidence relating his claim.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, and private treatment records relating to his 38 U.S.C.A. § 1151, effective date, and loss of teeth with dental numbness claims (request to reopen) are all in the file.  The Veteran has not identified any outstanding records relevant to his claims.  The Board finds that the record contains sufficient evidence to make a decision on the claim.

VA's duty to assist also generally includes the duty to provide a VA examination or obtain a medical opinion when necessary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2015).  Regarding the 38 U.S.C.A. § 1151 claim, and the application to reopen the claim for loss of teeth with dental numbness, a March 2012 VA medical opinion was obtained.  The VA examiner reviewed the claims file, provided adequate rationales for his conclusions, and provided sufficient information to make a decision on the claims.  Therefore, the Board finds that the record contains sufficient evidence to make a decision with regard to the claims.

Regarding the claim of entitlement to an effective date prior to March 27, 2012, for the award of a 100 percent rating for the Veteran's mood disorder with PTSD, the Board notes that a new VA examination would not serve to elicit evidence as to whether, prior to March 27, 2012, the Veteran's symptoms met the criteria for a higher rating.  Therefore, there is no further duty to provide a new VA examination.  The Board finds that the existing evidence of record is sufficient to make a decision on the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

A.  1151 Claim

Under 38 U.S.C.A. § 1151, compensation may be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service-connected, if such additional disability was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the disability was (a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (b) an event not reasonably foreseeable.  See also 38 C.F.R. § 3.361 (2015).

To determine whether a veteran has an "additional disability" for purposes of 38 U.S.C.A. § 1151, VA compares a veteran's condition immediately before the beginning of hospital care, medical, or surgical treatment, with his condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b) (2015).

The Veteran claims entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability he asserts was caused by radiation treatment in 1988 at the VA medical center in Cleveland, Ohio.  

Specifically, he claims that, as a result of radiation treatment at the VA facility in 1988, he incurred prostate cancer, sterility, loss of teeth with numbness, glaucoma, a sleep disorder, a nerve disorder, headaches, and fatigue and a lack of energy.  See Form 9, December 2012.

As an initial matter, the Board notes that there is no medical evidence in the claims file of the Veteran ever having received radiation treatment at any VA facility.  The Board adds that VA medical records from 1988 show that he was treated by dermatology, audiology, the dental clinic, and mental health clinic, and never in radiology or oncology.  In fact, none of these records even note any reports by the Veteran himself to any VA clinician that he ever underwent radiation treatment.

A March 2012 VA medical opinion reflects that the VA examiner noted "this examiner was unable to locate any medical documentation that the Veteran underwent any form of radiation treatment at any time for any problem," and further noted that the RO had performed an "extensive" search for any such records (but none were found).  The examiner further indicated that the Veteran was not a credible historian, noting that the Veteran had cited different reasons at different times over the course of his claim for allegedly having undergone radiation treatment, including 1) for parasites, 2) to treat his skin disease, and 3) to get rid of gases in his body.  The examiner further noted that the Veteran had a psychiatric history dating back to 1988, including "hearing voices" and alleging "the government owed him."

As shown above, there is no reliable evidence that the Veteran ever underwent any radiation treatment at a VA facility.  We also note that the Veteran has been inconsistenet as to the reason for such treatment.  As explained bel;ow, the Veteran's statements are not credible.  Therefore, the Board finds that the claim for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to radiation treatment at a VA facility must be denied.

The Board acknowledges that the Veteran's wife testified at the Board hearing that she had work experience as a nuclear chemist, and that she wrote in April 2011 statement that the Veteran underwent exactly 39 radiation treatments, 15 minutes each, from 1988 to 1991.  She attached a VA medical center appointment listing as evidence in support of her statement (which shows no radiation treatment, as explained below).  

In that regard, the Board emphasizes that a marriage license in the claims file shows that the Veteran and his wife have only been married since 2011.  Moreover, his wife admitted at the March 2012 DRO hearing that she had only known the Veteran for three or four years, i.e., since 2008 or 2009.  Therefore, clearly, the Veteran's wife's assertions that the Veteran did in fact undergo radiation treatment between 1988 and 1991 are not based on any firsthand, contemporaneous knowledge of such.  In other words, she herself admits that she did not know the Veteran between 1988 and 1991.  Secondly, the print-out of all of the Veteran's medical appointments between 1988 and 1991 at the VA medical center does not show that he was ever treated with radiation, or that he was ever seen in radiology or even oncology.  The Board notes again that it is the Veteran's assertion, or one of conflicting assertions, that he was placed in a chamber and received full body radiation (except that his eyes were covered with "green glasses").  In light of the above, the Board finds the lay statements to be not credible.  See Hathaway v. Merit Systems Protection Board, 981 F.2d 1237 (Fed. Cir. 1992) (Board did not err by crediting different parts of witness testimonies; a fact finder is not obliged to accept or reject a witness testimony in toto, but should rather evaluate the testimony in light of other evidence to determine whether and how much of the witness's testimony is credible); DeSarno v. Department of Commerce, 761 F.2d 657, 661 (Fed. Cir.1985) ("That some parts of a witness' testimony may be attacked is a common phenomenon.  It supplies no basis, however, for holding that the fact-finder is not entitled to credit other parts of that witness' testimony."); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

The Board acknowledges all of the Veteran's statements and testimony in support of his claim, including that he was in fact given radiation treatment at a VA facility in 1988.  Ultimately, the Board simply finds the lay statements to be not credible because, as shown above, none of his medical records from 1988 to 1991 (or ever) show that he ever received radiation treatment at a VA facility.  Furthermore, the Board finds the Veteran's account of undergoing radiation treatment to be not credible due to the inconsistency of his own statements.  He alleged in an August 2009 statement that he received full-body radiation treatment in a booth, except that he was given a pair of "green glasses" to wear.  See also Board hearing transcript at p.5.  Yet he testified at the March 2012 DRO hearing that the alleged radiation treatment was in pill form, and that it made him grow breasts (and his wife inserted at that hearing that "I don't believe pumping a male's body full of female hormones is the answer"), which story conflicts with his account of being in a booth with green glasses.  Moreover, as pointed out by the March 2012 VA examiner, he has provided wholly inconsistent accounts as to the reason he was allegedly treated with radiation - for parasites in his veins, for his skin condition, and also as treatment for his gas exposure in service.  See Statement, November 2009 (parasite); DRO hearing transcript (amoeba), March 2012; Board hearing transcript at p.5 ("to get the gas out of my system" and for "lesions").

Regarding the alleged "parasite," the Veteran testified at the March 2012 DRO hearing that when his skin lesions were biopsied at the VA medical center (in 1988), an "amoeba" was taken out of his veins that was "a lime-green thing with a long white tail."  The Board notes, however, that an October 1988 VA treatment record shows that the biopsy of his lesions revealed superficial hyperplasia and a lichenoid reaction, not any parasite or lime-green amoeba with a white tail.  Similarly, as to his assertion that he was treated with radiation for his skin condition, VA dermatology records from 1988 show that he was treated with prednisone and Vanoxide, not radiation.  

Therefore, due to the inconsistency of the Veteran's statements with each other, and with the medical evidence of record, the Board finds his account of being treated with radiation to have be not credible whatsoever.  See Hathaway v. Merit Systems Protection Board, supra; DeSarno v. Department of Commerce, supra; Buchanan v. Nicholson, supra; Caluza v. Brown, supra.

Therefore, in light of the above, the Board concludes that entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability due to radiation treatment at a VA facility is not warranted.

B.  Mood Disorder/PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran.  38 C.F.R. § 4.3 (2015).

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2015).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him or her for periods of time since the filing of his or her claim when the disability may have been more severe.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected mood disorder/PTSD is currently evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disabilities.  38 C.F.R. § 4.130 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

The criteria for a 30 percent rating are as follows:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are as follows:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are as follows:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

The criteria for a 100 percent rating are as follows:

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

Within the DSM-V, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

The Veteran's mood disorder with depression and PTSD are currently assigned a 30 percent rating, effective August 19, 2009, and a 100 percent rating, effective March 27, 2012.  The Veteran seeks an earlier effective date prior to March 27, 2012, for the 100 percent initial rating.  

The Board notes by way of background that an June 2010 Report of Contact shows that the Veteran requested to file a claim for service connection for PTSD, and that he asserted he had already submitted the claim back in August 2009.  The Board notes, however, that no claim for PTSD prior to June 2010 is of record.  The Board does acknowledge that several informal claims were submitted on an August 2009 Form 21-4139, but no psychiatric disorder or symptomatology was noted by the Veteran on that form.  

Subsequently, a December 2012 rating decision awarded the Veteran's claim as for service connection for a mood disorder with depression.  The RO later recharacterized the service-connected disability as "PTSD associated with eczematoid dermatitis."  See Rating Decision, January 2016.  The Board also notes that because the Veteran filed a notice of disagreement with the December 2012 rating decision that awarded service connection, the issue of entitlement to an earlier effective date for the 100 percent rating involves a "downstream" initial rating matter.

The RO assigned the 100 percent rating, effective March 27, 2012, based on a VA examination report of the same date that reflects the examiner opined that the Veteran has total social and occupational impairment as a result of his mood disorder.  The Board notes, however, that the March 2012 VA examiner specifically noted in his report that the Veteran "has not received VA or other mental health services to date, but believes outpatient mental health treatment might be helpful for him and his wife."

In that regard, prior to the time of the March 2012 VA examination, there is no record of any psychiatric treatment whatsoever in the claims file between August 2009 and March 2012.  The Board adds that the Veteran has not identified any outstanding private treatment records for VA to obtain.

During that period, an October 2009 VA treatment record reflects the Veteran presented for his first primary care visit at the Bay Pines VA facility.  A full examination was performed, and regarding any psychiatric symptoms, only insomnia was noted.  No other psychiatric complaints or findings were noted.  It was also noted in that same October 2009 VA treatment record that the Veteran was presently unemployed and in receipt of disability from the Social Security Administration (SSA) due to his headaches.

The Board has carefully reviewed all of the Veteran's statements during the period prior to March 27, 2012, regarding his symptomatology.  In October 2009, the Veteran alleged he experienced "sleepless nights."  Similarly, at the March 14, 2012 DRO hearing, which was almost two weeks prior to the effective date for the 100 percent rating, the Veteran testified that he experienced difficulty sleeping.  

As shown above, prior to March 27, 2012, there is no medical or lay evidence of any psychiatric symptoms, other than sleep difficulties, prior to March 27, 2012.  The Board finds, however, that the presently assigned 30 percent rating already contemplates symptoms of sleep difficulties.  Therefore, the Board concludes that the preponderance of the evidence is against the claim of entitlement to an effective date prior to March 27, 2012, for the 100 percent rating for the Veteran's mood disorder and PTSD - or entitlement to any higher rating in excess of 30 percent.

The Board has considered whether referral for an extraschedular rating is appropriate.  "The determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. . . The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. . ."  Thun v. Peake, 22 Vet App 111, 115 (2008) (citing Fisher v. Principi, 4 Vet.App. 57, 60 (1993), and Floyd v. Brown, 9 Vet.App. 88, 95 (1996)).  "Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. . .[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun at 115.

With respect to the first prong of Thun, the Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's mood disorder and PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's mood disorder and PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology as discussed above.  Specifically, during the time on appeal, the Veteran's symptoms were sleep difficulties, which symptoms are specifically contemplated by the rating schedule.  As such, an extraschedular rating is not appropriate.

In sum, the preponderance of the evidence is against awarding an effective date prior to March 27, 2012, for the 100 percent rating for the Veteran's mood disorder and PTSD, or any rating in excess of 30 percent; the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

C.  New and Material - Dental

The primary issue for resolution before the Board is whether new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for a loss of teeth with numbness, including as due to gas exposure.  See, e.g., Correspondence, August 2009.  As discussed in greater detail below, after a review of the evidence of record, the Board finds that new and material evidence has not been received.

New evidence means evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2015).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

By way of procedural background, a December 2002 rating decision denied the Veteran's claim for service connection for a dental condition.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year.  Therefore, the December 2002 rating decision became final.  See 38 U.S.C. § 7105 (West 2002); 38 C.F.R. § 3.156(a) (2002).

In January 2005, the Veteran filed an application to reopen the claim.  A February 2006 rating decision found that new and material evidence had not been received, and denied the application to reopen the claim.  Around two weeks later, another February 2006 rating decision again found that new and material evidence had not been received, and denied reopening the claim.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year.  Therefore, the two February 2006 rating decisions became final.  See 38 U.S.C. § 7105; 38 C.F.R. § 3.156(a).

In August 2009, the Veteran filed another application to reopen the claim, as for service connection for "loss of all teeth."  A September 2010 rating decision found that new and material evidence had not been received, and denied reopening the claim for service connection for loss of teeth with numbness.  The Veteran filed a timely February 2011 notice of disagreement.

At the time of the final February 2006 rating decisions, the evidence of record included the Veteran's service dental records, none of which show any tooth loss due to loss of substance of the body of the maxilla or mandible (DC 9913), loss of approximately one-half of the mandible (DC 9902), or loss of 25 to 50 percent of the maxilla (DC 9915).  The evidence of record also included treatment records from Sarasota Memorial Hospital dated from June 2002 to September 2003, which showed the Veteran sought dental treatment, and noted that he had poor dental hygiene, multiple teeth were absent, all those remaining had decay and multiple caries, and he was noted to have two fractured molars.  Two molars were also noted as loose.  A diagnosis of acute and chronic odontalgia with chronic caries was recorded.  An October 2003 record notes that several of his teeth had been extracted.

Since the last final February 2006 rating decisions, evidence associated with the claims file includes several VA treatment records.  A May 2013 VA dental clinic record shows that oral examination revealed that all of his teeth were missing, and the Veteran requested dentures.  See CAPRI (VVA), received November 2013 at p.58 of 647.  None of this evidence, however, shows or even indicates that the Veteran has tooth loss due to loss of substance of the body of the maxilla or mandible, loss of approximately one-half of the mandible, or loss of 25 to 50 percent of the maxilla.  Therefore, while the Board acknowledges that VA dental treatment records have been received, they are not "new and material" because they do not show that the Veteran has any current dental disability for which VA compensation could possibly be awarded.  

The Board also acknowledges all of the statements and testimony of the Veteran and his wife in evidence since the time of the last final denials in February 2006, including regarding his alleged gas exposure in service.  The Board notes that these allegations, however, are redundant of his prior assertions at the time of the last final denial.  

In light of the above, the Board finds that new and material evidence has not been received.  Therefore, the without new and material evidence having been received, the application to reopen the claim must be denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability due to radiation treatment at a VA medical center, including prostate cancer, sterility, loss of teeth with numbness, glaucoma, a sleep disorder, a nerve disorder, PTSD, headaches, and fatigue and a lack of energy, is denied.

Entitlement to an effective date prior to March 27, 2012, for the award of a 100 percent disability rating for a service-connected mood disorder and PTSD is denied.

The application to reopen a claim of entitlement to service connection for loss of teeth with numbness is denied.
REMAND

A.  Gas Exposure

The Veteran claims entitlement to service connection for the following disorders, which he alleges were caused by gas exposure in service:  1) glaucoma, 2) bacteria in eyes with eye twitching, 3) COPD (claimed as a "breathing disorder"), 4) a sinus disorder, 5) a nervous disorder, 6) a sleep disorder, 7) fatigue and a lack of energy, 8) prostate cancer, and 9) cramping of the legs and toes.  See, e.g., Claim, August 2009; Correspondence, May 2015 and January 2016.

In addition, he has filed requests to reopen previously denied claims of entitlement to service connection for 1) cramping of the hands ("locking up"), 2) numbness of the arms and legs, 3) tingling over the entire body, and 4) headaches.  See Correspondence, August 2009 and October 2009.  The Board notes by way of background that these claims were previously denied by an unappealed February 2006 rating decision.

The Board acknowledges that the Veteran's December 1968 separation examination report shows that he had been treated for contact dermatitis due to gas exposure.  Therefore, some gas exposure in service is shown.  

The Board also notes by way of background that a March 2012 VA medical opinion reflects that the VA examiner opined, in short, that the Veteran's gas exposure during his training in service was very minimal and therefore not prolonged enough to cause any of the claimed disorders.

The Veteran alleged in May 2016 that there is an outstanding VA treatment record dated May 30, 2015 prepared by Dr. C.J. that is relevant to his claims.  See also Board hearing transcript at p.21.  He alleges that it shows that his in-service gas exposure caused a "disordered system" that affected his "whole body" and thereby caused the claimed disorders.  The Board notes that the Veteran previously referenced the alleged treatment record as dated "May 30, 2014."  None of the Veteran's VA treatment records dated since October 2013, however, have been associated with the claim file.

In addition, in February 2015, he requested a copy of this May 30, 2014 or May 30, 2015 VA treatment record, but no copy has yet been provided to him (if any exists).

Therefore, the Board finds that these matters should all be remanded so that all of the Veteran's more recent VA treatment records dated since October 2013 may be associated with the claims file, including any outstanding May 30, 2014 or May 30, 2015 VA treatment record prepared by Dr. C.J.  Then, a copy of the May 2014 or May 2015 VA treatment record prepared by Dr. C.J. should be mailed to the Veteran per his requests.

In addition, the Board notes that all of the Veteran's VA treatment records dated from June 2011 to November 2013 were associated with the claims file (VVA).  Prior to, his most recent record of treatment was an October 2009 VA treatment record (VBMS).  The more recent records, however, indicate that there may be missing treatment records dated between October 2009 and June 2011.  See, e.g., CAPRI, received November 2013 at p.162  of 647 (noting treatment for headaches, peripheral neuropathy, and glaucoma in October 2009).  Therefore, on remand, all of the Veteran's VA treatment records dated from October 2009 to June 2011 should also be associated with the claims file.

In addition, regarding the glaucoma and bacteria in the eyes claims, an August 2009 VA treatment record shows that the Veteran had undergone trabeculectomy procedures relating to his glaucoma in April 2009 and August 2009.  These records, however, are not associated with the claims file.  Also, he testified at the Board hearing that he has undergone 13 eye surgeries.  Therefore, on remand, the Veteran should be asked to explain the dates and locations of all 13 of his eye surgeries, so that any outstanding records may be associated with the claims file.

Regarding his request to reopen a claim for headaches, an October 2009 VA treatment record indicates that the Veteran is in receipt of benefits from the Social Security Administration (SSA) due to his headaches.  None of his SSA records, however, have been associated with the claims file.  Therefore, on remand, all of the Veteran's SSA records should be obtained.

B.  Dermatitis Rating

The Veteran's service-connected eczematoid dermatitis is currently assigned a 10 percent rating under Diagnostic Code 7806.  The Veteran seeks an increased rating.

By way of background, the Board notes that the Veteran was most recently afforded VA examinations in May 2010 and March 2012.

The Board notes, however, that none of the Veteran's VA treatment records have been associated with the claims file since October 2013.  At the January 2016 Board hearing, the Veteran testified that he was recently treated at the VA medical center in May 2015 for blisters all over his body, thereby indicating more recent treatment records are outstanding.  Therefore, the Board finds that this matter should be remanded to obtain all of the Veteran's more recent VA treatment records dated since October 2013.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all of the Veteran's VA treatment records dated from October 2009 to June 2011, and from October 2013 to present.

Also, associate with the claims file any VA ophthalmology records dated in April 2009 and August 2009 (if any).

2.  Provide the Veteran with a copy of any May 30, 2014, or May 30, 2015, VA treatment record prepared by Dr. C.J.

3.  Ask the Veteran to identify the treatment dates and providers for all 13 of his reported eye surgeries, and associate with the claims file any outstanding records so identified.

4.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



____________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


